UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5074 Dreyfus BASIC U.S. Mortgage Securities Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Basic US Mortgage Securities Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes106.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.9% Capital Auto Receivables Asset Trust, Ser. 2008-2, Cl. A2A 3.74 3/15/11 13,585 13,603 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. A3A 4.98 5/15/11 52,571 52,916 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. A3A 5.00 4/15/11 26,770 26,861 Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 4.89 1/15/12 432,607 436,673 Carmax Auto Owner Trust, Ser. 2007-1, Cl. A3 5.24 7/15/11 11,918 11,940 Daimler Chrysler Auto Trust, Ser. 2008-B, Cl. A2B 1.16 7/8/11 55,680 a 55,718 Honda Auto Receivables Owner Trust, Ser. 2009-3, Cl. A1 0.75 7/15/10 31,390 31,396 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A3 5.10 3/18/11 34,959 35,037 Honda Auto Receivables Owner Trust, Ser. 2007-2, Cl. A3 5.46 5/23/11 25,785 25,937 USAA Auto Owner Trust, Ser. 2007-1, Cl. A3 5.43 10/17/11 56,894 57,197 Asset-Backed Ctfs./Home Equity Loans.4% Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 5.98 6/25/37 31,232 a 31,063 Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 6.92 9/25/37 125,000 19,026 Equivantage Home Equity Loan Trust, Ser. 1996-2, Cl. A4 8.05 6/25/27 276,431 245,500 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. MF2 5.84 10/25/36 312,300 a 71,873 Commercial Mortgage Pass-Through Ctfs..3% GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.71 3/6/20 325,000 a,b Residential Mortgage Pass-Through Ctfs.1.1% Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2002-19, Cl. B1 6.00 11/25/32 334,266 a 251,298 GMAC Mortgage Corp. Loan Trust, Ser. 2004-J1, Cl. M3 5.50 4/25/34 666,500 231,426 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.55 12/25/34 208,034 a 158,146 JP Morgan Mortgage Trust, Ser. 2007-A1, Cl. 3A1 4.61 7/25/35 294,156 a 252,004 U.S. Government Agencies/Mortgage-Backed94.1% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/10 395,375 c 397,064 4.50%, 12/1/24 - 6/1/39 1,310,819 c 1,336,392 5.00%, 9/1/35 - 12/1/35 649,487 c 672,576 5.50%, 3/1/38 - 10/1/38 2,449,073 c 2,589,410 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 7,597 c,d 454 Federal National Mortgage Association: 4.50% 5,310,000 c,e 5,323,275 5.00% 1,200,000 c,e 1,237,149 6.50% 1,045,000 c,e 1,132,682 4.00%, 1/1/25 593,319 603,070 4.50%, 3/1/39 725,945 c 728,718 5.00%, 1/1/18 - 11/1/39 2,246,213 c 2,327,201 5.50%, 11/1/38 - 9/1/39 3,183,005 c 3,358,723 6.00%, 4/1/35 444,065 c 475,295 Government National Mortgage Association I: 4.50% 1,610,000 e 1,629,370 5.00% 3,930,000 e 6.50% 655,000 e 4.50%, 5/15/39 - 1/15/40 5.00%, 5/15/33 - 9/15/39 5.50%, 6/15/20 - 9/15/39 6.00%, 10/15/19 - 9/15/39 6.50%, 10/15/10 - 2/15/39 7.00%, 1/15/24 - 2/15/24 7.50%, 12/15/23 8.00%, 1/15/22 - 12/15/22 8.50%, 1/15/20 - 3/15/22 9.00%, 11/15/19 - 11/15/22 9.50%, 9/15/19 - 10/15/20 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 Government National Mortgage Association II: 4.50% 2,305,000 e 5.00% 5,435,000 e 5.50% 420,000 e 4.50%, 4/20/39 - 12/20/39 5.00%, 9/20/33 - 6/20/35 5.50%, 1/20/34 - 9/20/35 6.00%, 6/20/35 - 2/20/39 6.50%, 6/20/31 - 7/20/31 7.00%, 12/20/27 - 8/20/31 9.00%, 1/20/20 - 7/20/25 9.50%, 9/20/21 - 12/20/21 U.S. Treasury Notes9.9% 2.75%, 11/30/16 3.25%, 5/31/16 3.50%, 5/31/13 380,000 f 3.50%, 2/15/18 4.50%, 2/28/11 Total Bonds and Notes (cost $88,941,268) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2011 @ 3.63 2,150,000 g 23,733 U.S. Treasury 10 Year Notes, May 2010 @ 118.00 4,600,000 g 16,531 Total Options (cost $65,458) Principal Short-Term Investments21.8% Amount ($) Value ($) U.S. Government Agencies20.9% Federal Home Loan Bank, 0.11%, 4/20/10 8,000,000 7,999,792 Federal Home Loan Bank, 0.12%, 4/12/10 7,800,000 7,799,883 Federal Home Loan Bank, 0.15%, 5/12/10 225,000 224,982 Federal Home Loan Mortgage Corporation, 0.13%, 4/13/10 500,000 499,991 Federal Home Loan Mortgage Corporation, 0.11%, 4/12/10 1,000,000 999,985 U.S. Treasury Bills.9% 0.05%, 4/22/10 781,000 h Total Short-Term Investments (cost $18,305,131) Other Investment2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,353,000) 2,353,000 i Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $413,725) 413,725 i Total Investments (cost $110,078,582) 131.8% Liabilities, Less Cash and Receivables (31.8%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities had a total market value of $277,828 or 0.3% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Notional face amount shown. e Purchased on a forward commitment basis. f Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $401,672 and the total market value of the collateral held by the fund is $413,725. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $110,078,582. Net unrealized appreciation on investments was $875,131 of which $2,101,891 related to appreciated investment securities and $1,226,760 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Long U.S. Treasury 10 Year Notes 8 930,000 June 2010 STATEMENT OF OPTIONS WRITTEN March 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, November 2012 @ 4.76 a (59,021) 10-Year USD LIBOR-BBA, December 2012 @ 4.60 a (55,250) U.S. Treasury 10 Year Notes, May 2010 @ 118.00 a (15,813) Put Options: 2-Year USD LIBOR-BBA, April 2010 @ 2.25 a - 10-Year USD LIBOR-BBA, February 2011 @ 5.36 a (15,603) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 a (78,986) 10-Year USD LIBOR-BBA, December 2012 @ 4.60 a (94,590) (Premiums received $439,650) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: U.S. Treasury - 9,086,786 - Asset-Backed - 1,114,740 - U.S. Government Agencies/Mortgage-Backed - 96,654,109 - Residential Mortgage-Backed - 892,874 - Commercial Mortgage-Backed - 277,828 - Mutual Funds 2,766,725 - - Other Financial Instruments:+ Futures 3,938 - - Options 16,531 23,733 - Liabilities ($) Other Financial Instruments:+ Options (15,813) (303,450) - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund writes (sells) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BAIC U.S. Mortgage Securities Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
